Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed May 13, 2022 has been entered. Claims 1-4, 6-14, 16-22 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-13, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160163198A1 to Dougherty in view of US 20220005291 A1 to Konrardy et al. (hereinafter, Konrardy) and US20140249722A1 to Hegemann et al, which was cited by Applicant (hereinafter, Hegemann) .	
Regarding claim 1, Dougherty discloses: a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to: collect biometric data about a user in a vehicle with one or more sensors in a wearable device; based on the biometric data, prompt a user to provide an input on the wearable device to identify an object exterior to the vehicle on or near a roadway ; collect data about the object based on the provided input  {Dougherty, paragraph [0046]: The biometric sensor 76 may detect the reaction of the user after the near miss occurs. For example, the biometric sensor 76 may be a microphone that records the sounds associated with the vehicle. The microphone may records tire squeals, horn honks, or passenger screams. The microphone may record an audible response from the driver. The audible response may state that the near miss occurred. The mobile device 122 [a mobile device may be a wearable device] may prompt the user (e.g., were you nearly in an accident) and receive a response through the microphone [input to identify an object / collect data]. The mobile device 122 may audibly or visually prompt the user (e.g., we detected you were X feet from an accident) and ask for a confirmation that this occurred [implies object exterior to the vehicle on or near a roadway]. The warning message may be sent to other vehicles based on an affirmative confirmation that the near miss occurred. / paragraph [0022]: The warning message may be sent to other mobile device 122 through the network 127 or directly. The body of the warning message (audio content, graphics, or text) may state that a near miss or a risk of a collision has occurred near the other mobile device 122. The body of the warning message may describe the event [prompt to identify object] that triggered the warning message. / paragraph [0034]: the near miss system 130 may identify one or more vehicles having a specific relationship to the vehicle that experienced the near miss. When the near miss is caused by a stationary object (e.g., obstacle near the roadway), the near miss system 130 may identify vehicles heading toward the stationary object.}.
Dougherty does not explicitly disclose that the biometric data is from the wearable device.
Konrardy remedies this and teaches in paragraph [0229]: the controller 204 may receive sensor data from the sensors 120, as discussed above. The received sensor data may include information regarding the vehicle 108, the vehicle's environment (e.g., traffic conditions, weather conditions, etc.), and/or the vehicle operator. The sensor data may include information regarding the physical or mental state of the vehicle operator using sensors 120 disposed within the vehicle 108 or communicatively connected thereto (e.g., disposed within or communicatively connected to a mobile device 110, such as a smart phone, and/or a wearable computing device, such as a smart watch or smart glasses). This sensor data may include data from interior cameras, microphones, accelerometers, and/or physiological sensors (e.g., thermometer, microphone, thermal image capture device, electroencephalograph, galvanic skin response sensor, heart rate sensors, respiratory rate sensor, other biometric sensors, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wearable device of Konrardy with the described invention of Dougherty in order to detect biometric data of vehicle operator.
	Dougherty does not explicitly disclose: determine a confidence value that an event includes detection of  the identified object on or near the roadway based on the collected data; and identify an event caused by the identified object that disrupts operation of the vehicle based on the confidence value, the user input, and the identified object.
	Hegemann remedies this and teaches in paragraph [0012]: the system may inform or warn the driver about road conditions, the course or path of the driving lane on the roadway, obstacles in the driving path, the presence, location, driving speed and/or driving direction of other vehicles, etc. [identify an event that disrupts operation of the vehicle] Preferably, the driver assistance system includes at least one surroundings or environment sensor that detects objects in a detection zone or area in the environment around the subject motor vehicle. The driver assistance system determines a confidence value associated with a respective detected object and/or at least one object characteristic of a respective detected and recognized object [based on the collected data]. The confidence value indicates the probability of the actual existence or presence of the detected object and/or the probability of the proper allocation of the object characteristic to the recognized object. For example, the confidence value indicates the degree of certainty or confidence in the automatic evaluation of the object. In general, the detected object and/or the object characteristics of a recognized object are referred to as the object information, so that a confidence value is allocated to the object.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hegemann’s confidence value with the described invention of Dougherty in order to improve accuracy of dangerous event identification.
	Similar reasoning applies to claim 11.
Regarding claim 2, which depends from claim 1, Dougherty further teaches: wherein the computer is further programmed to actuate a vehicle component upon receiving the input {Dougherty, paragraph [0055]: The HAD vehicle may control the vehicle through steering or braking [actuate a vehicle component] in response to the warning message [receiving the input] indicative of a near miss occurring at the vehicle or at a nearby vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dougherty’s control feature with the described invention of the modified Dougherty in order to perform safe driving.
	Similar reasoning applies to claim 12.
Regarding claim 3, which depends from claim 1, Dougherty further teaches: wherein the computer is further programmed to prompt the user upon receiving a request from another vehicle to identify the object {Dougherty, paragraph [0071]: Confirmed near misses may be immediately communicated to other vehicles, and predicted near misses may be communicated with they exceed a threshold near miss score}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dougherty’s inter-vehicle communication feature to request another vehicle to identify object, and to incorporate the modification with the described invention of the modified Dougherty in order to share information to nearby vehicles. 
	Similar reasoning applies to claim 13.
Regarding claim 8, which depends from claim 1, Dougherty further teaches: the computer is further programmed to send a message to another vehicle with the input from the user identifying the object {Dougherty, paragraph [0022]: The warning message may be sent to other mobile device 122 through the network 127 or directly. The body of the warning message (audio content, graphics, or text) may state that a near miss or a risk of a collision has occurred near the other mobile device 122. The body of the warning message may describe the event [identified object] that triggered the warning message}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the messaging feature of Dougherty with the described invention of the modified Dougherty in order to in order to share object identification between vehicles.
Similar reasoning applies to claim 18.
Regarding claim 9, which depends from claim 1, Dougherty further teaches: the computer is further programmed to present captured visual data of the object on a display of the wearable device {Dougherty, paragraph [0018]: Data indicative of the near miss [object] may be presented to the driver. For example, an alarm or display may inform the driver of the current dangerous situation or imminent danger}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display of Dougherty with the described invention of the modified Dougherty in order to provide feedback of the identified object. 
Similar reasoning applies to claim 19.
Regarding claim 10, which depends from claim 1, Dougherty further teaches: wherein the computer is further programmed to collect data with a vehicle sensor and, based on the data from the vehicle sensor and the biometric data, prompt the user to provide the input on the wearable device to identify the object {Dougherty, paragraph [0044]: The optical sensor 75 may include a camera, a LiDAR device, a proximity sensor, or another sensor configured to detect distances to nearby objects or when a nearby object exists / paragraph [0050]: The near miss calculator 50 may calculate a score based on multiple sensors. The score may have any combination of a proximity component from the optical sensor 75, a biometric component from the biometric sensor 76 [based on the data from the vehicle sensor and the biometric data]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle sensor of Dougherty with the described invention of the modified Dougherty in order to provide further means for identifying object. 
Similar reasoning applies to claim 20.
Regarding claim 21, which depends from claim 1, Dougherty does not explicitly disclose: wherein the computer is further programmed to prompt the user to select one of a plurality of prompts on a display of the wearable device identifying the object.  
In relation to this limitation, Dougherty discloses paragraph [0046]: The mobile device 122 may audibly or visually prompt the user (e.g., we detected you were X feet from an accident) and ask for a confirmation that this occurred. / paragraph [0063]: The mobile device 122 includes a processor 200, a memory 204, an input device 203, a communication interface 205, position circuitry 207, and a display 211. / paragraph [0068]: the communication interface 305 may receive data indicative of user inputs made via the workstation 128 or the mobile device 122.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prompt feature of Dougherty to include plurality of prompts to be selected by user in order to facilitate accurate input by user (KSR rationale: Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results). 
Similar reasoning applies to claim 22.
Claims 4, 6, 7, 14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty in view of Konrardy and Hegemann and in further view of US20140364752A1 to Dugan et al. (hereinafter Dugan), which was cited by applicant.
Regarding claim 4, which depends from claim 1, Dougherty in view of Hegemann does not explicitly teach:  wherein the computer is further programmed to stop prompting a predetermined period of time after a biometric data threshold had been met and user input has not been received.
 Dugan remedies this and teaches in paragraph [0029]: if the HR of the user 102 exceeds a predetermined threshold, the user device notifies the user 102 of the condition / paragraph [0040]: the driver's response may be timed to determine if the driver is sufficiently alert [after prompting the user upon exceeding the threshold, prompting is stopped for predetermined time to check whether the user is alert, which implies whether user’s input is received within the predetermined time is checked]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this checking feature of Dugan with the described invention of Dougherty in view of Hegemann in order to allow the user to have time to respond.
Similar reasoning applies to claim 14.
	Regarding claim 6, which depends from claim 1, Dugan further teaches: wherein: the biometric data include a galvanic skin response of the user; and the computer is further programmed to prompt the user when the galvanic skin response exceeds a galvanic skin response threshold {Dugan: if the HR of the user 102 exceeds a predetermined threshold, the device notifies the user 102 of the condition, paragraph [0029], and galvanic skin response may be measured and similarly used, paragraph [0075]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the galvanic skin response threshold check feature of Dugan with the modified Dougherty in order to provide biometric data threshold as the galvanic skin response threshold.
	Similar reasoning applies to claim 16.
	Regarding claim 7, which depends from claim 1, Dugan further teaches: wherein: the biometric data include a heart rate of the user; and  the computer is further programmed to prompt the user when the heart rate exceeds a heart rate threshold {Dugan: if the HR of the user 102 exceeds a predetermined threshold, the device notifies the user 102 of the condition. Paragraph [0029]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heart rate threshold check feature of Dugan with the modified Dougherty in order to provide biometric data threshold as the heart rate threshold.
	Similar reasoning applies to claim 17.

Response to Arguments
Applicant’s arguments submitted on May 13, have been fully considered but are not persuasive. 
Applicant argued that independent claims 1 and 11 recite, in part, "collecting biometric data about a user in a vehicle with one or more sensors in a wearable device," that "the biometric data about the user of the vehicle collected from the wearable device includes at least one of a galvanic skin response and a heart rate of the user," and that "based on the biometric data from the wearable device, prompting a user to provide an input on the wearable device to identify an object exterior to the vehicle on or near a roadway." Dougherty, Hegemann, and Dugan, whether considered individually or in combination, do not teach or suggest at least the above recitations of independent claims 1 and 11. 
In response, 103 rejections are modified to further cite Konrardy and relevant disclosure form Dougherty (paragraphs [0022], [0034]). 
Applicant argued that the new Dependent Claims 21 and 22 are not taught by the cited references. 
In response, 103 rejections are written for claims 21, 22 with supporting disclosure from Dougherty (paragraphs [0044], [0050]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661